DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 – 20 directed to an invention non-elected with traverse in the reply filed on 5/26/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1 – 3, 5 – 13and 15 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Connolly et al. (US 2006/0019273 A1) teach a flow cell structure (detection card 102; figure 1; ¶¶31 – 33) comprising:
a plurality of inlet ports (first injection port 104 and injection ports 118), each inlet port of the plurality of inlet ports sized and capable of being able to receive a flow of reagent from a corresponding reagent of a plurality of reagents into the flow cell; and
a flow channel (channel 106) positioned between, and in fluid communication with, each inlet port of the plurality of inlet ports and the outlet port, the flow channel comprising:

a detection section (detection reservoir 116) in fluid communication with the common line and the outlet port, the detection section that is capable of being operable to perform a plurality of different chemical reactions between the plurality of reagents and analytes positioned in the detection section.
Cox-Muranami et al. (US 2019/0224676 A1) teach the minimization of swept volumes and the use of “flush factors” or “flush efficiencies” in the design and operation of analytical microfluidic apparatus, wherein flow channel geometries can comprise a channel length (or distance) or volume (e.g., ¶¶2 – 6).
Regarding claims 1 and 10, the cited prior art do not fairly teach nor suggest a flow cell apparatus further comprising:
a flow channel positioned between, and in fluid communication with, each inlet port of the plurality of inlet ports and the outlet port, the flow channel comprising:
a manifold section having a plurality of manifold branches in fluid communication with a common line, the manifold section having s swept volume comprising a swept volume of the plurality of manifold branches and the common line; and a detection section having a swept volume;
wherein the swept volume of the manifold section is at least about 10 times smaller than the swept volume of the detection section.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796